United States Court of Appeals
                    FOR THE EIGHTH CIRCUIT



                         No. 96-3864


Christina Peeper,              *
                               *
              Appellant,       *
                               *
         v.                    * Appeal      from   the   United
States
                            * District Court for the
Callaway County Ambulance District,
                            * Westerna   District    of
Missouri.
political subdivision of the* State of
Missouri,                   *
                            *
              Appellee.     *


                 Submitted:    May 21, 1997

                            Filed: August 19, 1997


Before MURPHY, HEANEY, and MAGILL, Circuit Judges.


HEANEY, Circuit Judge.

    Appellant, Christina Peeper, sought injunctive relief
from a resolution of a county ambulance district board
of directors limiting her participation as a member of
that board because of her marriage to an employee of the
ambulance district. The district court denied Peeper’s
motion, holding that the resolution was narrowly drawn to
meet significant state interests. We reverse.
2
                           I.

    In April 1996, Peeper became a member of          the
Callaway County Ambulance District Board of Directors
(“Board”) after winning an election for the seat
representing her subdistrict.      Peeper’s husband had
worked as an emergency medical technician and supervisor
for the Callaway County Ambulance District (“District”)
for two years at the time of Peeper’s election to the
Board. The District is a corporate body and political
subdivision of the State of Missouri governed by the six-
member Board.    At the time of Peeper’s election, the
District and its employees were engaged in discussions
over three major issues affecting their employment
relationship: threatened litigation regarding overtime
wages under the Fair Labor Standards Act; organization of
the employees of the District for purposes of collective
bargaining; and the schedule and hours worked by District
employees.

    Peeper attended her first meeting as a member of the
Board on April 23, 1996. After conducting its routine
business and election of officers, the Board adopted,
over Peeper’s objection, a resolution limiting Peeper’s
participation as a member of the Board. On May 28, 1996,
the Board passed an amended resolution with the same
goal. The resolution provided:

    [I]n order to comply with applicable law and
    effectively prevent Christin[a] Peeper from
    using confidential information concerning the
    District for financial gain, . . . the
    undersigned board members desire and do hereby
    allow Christin[a] Peeper to participate in any

                            3
District matter except she may not participate
in discussions involving, or vote upon, any of
the following:

    A.    Legal actions, causes of action or
litigation   between  the   District  and   its
employees and any confidential or privileged
communication between the District or its
representatives and its attorneys or legal work
product;




                       4
    B.      Hiring,    firing,     disciplining   or
promoting of particular employees by the
District when personal information about the
employee, including information relating to the
performance or merit of individual employees, is
discussed or recorded;
    C.     Testing and examination materials,
before the test or examination is given or, if
it is to be given again, before so given again;
    D. Preparation, including any discussions
or work product, on behalf of the District or
its   representatives     for    negotiations   with
employee groups;
    E.     Individually identifiable personnel
records,    performance     ratings     or   records
pertaining to employees or applicants for
employment, including information relating to
medical,     psychiatric,      psychological,     or
alcoholism or drug dependency diagnosis or
treatment; and,
    F.     Any other matter implicating the
conflict-of-interest concerns of Chapter 105
RSMo which the board may, by majority vote,
decide to prevent Christin[a] Peeper from
hearing, participating in, or voting upon.
    . . . [I]n order effort [sic] to comply with
applicable     law    and    effectively     prevent
Christin[a] Peeper from acting in matters that
would result in a specific monetary benefit to
her or her spouse, that Christin[a] Peeper is
directed to recuse herself and if she does not
recuse herself she is prohibited from hearing,
participating in, or voting upon the following:
    A.        Budgetary    items     involving   the
compensation, benefits, and pensions paid to
employees;
    B.     The hiring, promotion, discipline,
compensation,     benefits,     and    pensions   of
employees of the District; and
    C.     Any other matter implicating the
conflict-of-interest concerns of Chapter 105

                         5
    RSMo which the board may, by majority vote,
    decide to prevent Christin[a] Peeper from
    hearing, participating in, or voting upon.

(Jt. App. at 62-64). The Missouri conflict-of-interest
law, to which the resolution refers provides, in part,
that:

        No elected or appointed official or employee
    . . . of any political subdivision [of the
    state] shall:
        . . . .




                           6
           (2) Use confidential information1 obtained in
       the course of or by reason of . . . [her]
       official capacity in any manner with intent to
       result in financial gain for [her]self [or her]
       spouse . . . ;
           (3)    Disclose   confidential    information
       obtained in the course of or by reason of [her]
       . . . official capacity in any manner with
       intent to result in financial gain for [her]self
       or any other person;
           (4) Favorably act on any matter that is so
       specifically designed so as to provide a special
       monetary benefit to such official or [her]
       spouse . . . .       In all such matters such
       officials must recuse themselves from acting . .
       . .

Mo. Rev. Stat. § 105.454 (1997) (footnote added). Board
members expressed concern about their own potential
criminal   liability2  in   the  event   Peeper   misused
information she received as a member of the Board.
    Peeper protested the May resolution and filed a claim
in federal court seeking injunctive relief based on her
claim that the resolutions violated her rights under the
First and Fourteenth Amendments to the United States
Constitution and under the free speech clause of the
Missouri Constitution.      The district court denied


   1
    Confidential information is defined as “all information . . . which is of such a nature
that it is not, at that time, a matter of public record or public knowledge.” Mo. Rev.
Stat. § 105.450(5) (1997).
   2
    The Missouri conflict-of-interest law imposes criminal sanctions on any person who
violate its strictures. The first knowing violation of the conflict-of-interest law
constitutes a class B misdemeanor under Missouri law. Mo. Rev. Stat. § 105.478(1)
(1997). A party committing a second offense under the law is guilty of a class D
felony. Id. § 105.478(2).
                                            7
Peeper’s request for relief. The court held that the May
resolution is “content-neutral,” narrowly tailored to
meet the significant government interests of preventing
the appearance of government corruption and promoting the
effective functioning of the District, and leaves open
alternative channels of communication for Peeper. Id. at
6.   The court further held that the May resolution
conforms to the provisions of the Missouri conflict-




                            8
of-interest law, specifically citing section 105.476
which provides, in part, that “nothing in [s]ections
105.450 to 105.498 shall prohibit any political
subdivision   from   establishing   additional  or   more
stringent requirements than those specified in [s]ections
105.450 to 105.498.” Mo. Rev. Stat. § 105.476 (1997).
The restrictions in the May resolution place limitations
on Peeper that are not rationally related to the goals of
Missouri conflict-of-interest law and that impinge on
Peeper’s First Amendment associational rights and her
Fourteenth Amendment equal protection rights. Therefore,
we reverse.

                          II.

    We review the district court’s conclusions of law de
novo. United States v. Kistner, 68 F.3d 218, 220-21 (8th
Cir. 1995). Our first task is to determine whether the
challenged resolution deserves scrutiny that goes beyond
that traditionally required for restrictions placed on
candidates or officeholders. See Clements v. Fashing,
457 U.S. 957, 963 (1981). Where a regulation implicates
a fundamental right, such as the First Amendment’s free
speech guarantee, we review the regulation under
heightened scrutiny.   Id.   If no fundamental right is
implicated, traditional equal protection principles
apply.   Id.   Traditional equal protection principles
dictate that state-imposed burdens that affect some
citizens differently than others offend equal protection
under the Fourteenth Amendment only if such a burden is
“wholly irrelevant to the achievement of the [s]tate’s
[constitutional] objectives.” McGowan v. Maryland, 366
U.S. 420, 425 (1961).

                            9
    The district court examined the May resolution under
the First Amendment strict scrutiny standard.3        We
disagree that strict scrutiny applies to the limitations
at issue.




    3
     Strict scrutiny under the First Amendment dictates that a state may not restrict
speech on a content basis unless it can show the restriction is narrowly tailored to serve
a compelling state interest. Denver Area Educ. Telecomm. Consortium, Inc. v. FCC,
518 U.S. ___, ___ (1996).
                                           10
An individual’s right to be a candidate for public office
under the First and Fourteenth Amendments is nearly
identical to one’s right to hold that office. Because of
the analogous rights involved, we employ the same
constitutional test for restrictions on an officeholder
as we do for restrictions on candidacy.      In reviewing
candidacy restrictions, the existence of barriers to a
candidate’s access to the ballot “does not of itself
compel close scrutiny.” Bullock v. Carter, 405 U.S. 134,
143 (1972). The Supreme Court has upheld restrictions on
candidacy that are unrelated to First Amendment values
and that “protect the integrity and reliability of the
electoral process itself.” See Anderson v. Celebrezze,
460 U.S. 780, 788 n.9 (1983) (citing Clements, 457 U.S.
at 973 (upholding state provision prohibiting an
incumbent Justice of the Peace from seeking election to
the state legislature)). To determine whether to uphold
restrictions on candidacy, we first “consider the
character and magnitude of the asserted injury to the
rights protected by the First and Fourteenth Amendments”
caused by the challenged restriction. Anderson, 460 U.S.
at 789. Following that evaluation, we must:

      identify and evaluate the precise interests put
      forward by the [s]tate as justifications for the
      burden imposed by the rule.          In passing
      judgment, the Court must not only determine the
      legitimacy and the strength of each of those
      interests; it also must consider the extent to
      which those interests make it necessary to
      burden the plaintiff’s rights.

Id.




                             11
    Following this process, we initially consider the
injury caused by restrictions on the officeholder. As
is the case with restrictions on candidacy, restrictions
on an elected official’s ability to perform her duties
implicate the interests of two distinct parties:     the
individual’s First Amendment associational rights and
Fourteenth Amendment equal protection rights; and the
voters’ rights to be meaningfully




                           12
represented by their elected officials. Cf. Bullock, 405
U.S. at 143 (1972) (“[T]he rights of voters and the
rights of candidates do not always lend themselves to
neat   separation” when considering the effect of
limitations on candidacy).     Restrictions on a public
official’s   participation    necessarily   affect   that
individual’s First Amendment associational rights and
Fourteenth Amendment equal protection rights.4 Legitimate
state interests may warrant restrictions that are de
minimis limitations of the official’s participation. See
Clements, 457 U.S. at 972-73.        Restrictions on an
officeholder after election also infringe upon voters’
rights to be represented even more severely than when a
state similarly restricts candidacy.5


   4
    Limitations on an elected official’s participation in the proceedings of a public body
such as the District also conceivably affect the official’s First Amendment free speech
rights, which would require us to apply strict scrutiny as Peeper suggests. Here,
however, the May resolution only limits Peeper’s participation as a member of the
Board and does not limit her ability to vote for Board members, to speak before the
Board during public comment periods, or to otherwise express her opinions about the
District’s operation as any other citizen may under the First Amendment’s free speech
guarantee.
   5
    Candidacy restrictions affect the voters’ First Amendment right to be represented
by reducing the pool of candidates, although voters have the opportunity to recruit other
candidates to represent their viewpoints. See Plante v. Gonzalez, 575 F.2d 1119, 1126
(2d Cir. 1978) (requirements for candidacy are not unconstitutional unless they deny
a cognizable group of citizens the right to meaningful representation through other
candidates). Limitations on an officeholder, by contrast, provide voters no opportunity
to be heard through an alternative representative. If the restrictions prevent the
officeholder from meaningfully representing the voters who elected the official, such
restrictions are subject to strict scrutiny. See Bullock, 405 U.S. at 143. Because
Peeper does not raise the issue of the voters’ rights, and because we hold the May
resolution unconstitutional under the rational-basis test, we need not determine whether
                                           13
    Although the district court upheld the May resolution
applying the more rigid strict-scrutiny standard, we hold
the resolution unconstitutional under rational-basis




strict scrutiny applies.
                           14
review.   The resolution’s provisions injure Peeper’s
First Amendment associational rights and her Fourteenth
Amendment equal protection rights.      The   resolution
creates a standard specific to Peeper that treats her
differently   than   other   Board   members,   strongly
implicating her Fourteenth Amendment equal protection
rights.     The restrictions also restrain Peeper’s
interaction with other Board members, implicating her
First Amendment associational rights.

    Having determined that the resolution injures
Peeper’s First and Fourteenth Amendment rights, we
evaluate the state’s purported interests and whether the
restrictions rationally serve those interests.        The
Board’s stated interests are threefold: to prevent the
misappropriation of information for personal gain; to
prevent the appearance of impropriety; and to promote the
free flow of ideas among members of the Board.6 Each of
these interests, if served, can at a minimum constitute
a reasonable state interest. See, e.g., FEC v. National
Conservative Political Action Comm., 470 U.S. 480, 500
(1985) (government’s interest in avoiding corruption is
compelling); Buckley v. Valeo, 424 U.S. 1, 27 (1976)
(prevention of the appearance of corruption is a concern
almost equal to the prevention of actual corruption);
New York Times Co. v. Sullivan, 376 U.S. 270 (1964)

   6
    Board members also expressed an interest in avoiding their own criminal liability
for violations of the Missouri conflict-of-interest law that Peeper might commit. Yet,
the statute requires a person to “knowingly” violate the conflict-of-interest law before
that person is subject to criminal liability. Mo. Rev. Stat. § 105.478(1). The mere
presence of Peeper in discussions that are not specific to her husband cannot constitute
knowledge of, much less the “aiding or abetting”of a violation of the statute on the part
of other Board members.
                                           15
(uninhibited, wide-open debate should be a “profound
national commitment” and a “fundamental principle of the
American government”).     In this case, however, the
portions of the resolution that restrict Peeper from
participating in or even hearing discussions not directly
related to her husband do not rationally relate to those
interests.




                           16
     The May resolution limits Peeper in a wide range of
matters, most of which do not involve the concerns
expressed by the Board or addressed by the conflict-of-
interest law. For instance, the May resolution prevents
Peeper from participating in discussions of or voting on
“[l]egal actions, causes of action or litigation between
the District and its employees” without a requirement
that the topic be related to Peeper’s husband’s
employment.    Likewise, the resolution prevents Peeper
from participating in discussions of hiring or firing
employees or addressing testing and examination materials
without regard to whether Peeper’s husband is associated
with the matters. The resolution goes well beyond the
Missouri conflict-of-interest law’s general prohibition
of the misuse of confidential information for financial
gain and recusal requirement for measures “designed . .
. to provide a special monetary benefit” to the official
or her spouse.
     The Board’s concern about keeping its discussions
free-flowing, particularly during the Board’s closed
sessions, is based on its belief that Peeper’s presence
would chill discussions between other Board members.
This chilling, the Board contends, stems from the other
Board members’ opinion that if Peeper is present she
might pass on confidential information to her husband who
would, in turn, pass it on to his co-workers.       It is
incongruous, however, for a state to allow the election
of people with such relationships to public office and
then   consider   them   less-trustworthy   stewards   of
confidential information merely because of          these
relationships.    The Missouri conflict-of-interest law
prohibits any public official from misusing confidential
information or acting for self-benefit, and those with

                           17
spouses employed by the public bodies they serve perhaps
face   greater  temptations   to   run  afoul  of   that
prohibition. One does not, however, face any additional
temptation where the matters are unrelated to the
official’s spouse.    Yet the May resolution prohibits
Peeper from participating in any matter dealing with any
employee’s records, any testing material, or the hiring
or firing of any employee.      The Board’s interest in
preventing corruption or at least the appearance of
corruption is not served by the vast portions of the May
resolution that go beyond matters that could not lead or
appear to lead to corrupt behavior by Peeper.




                           18
As such, those portions of the May resolution are not
rationally related to the state interests cited by the
Board.

    Because provisions of the May resolution infringe
upon Peeper’s constitutional rights under the First and
Fourteenth Amendments without being rationally related to
a legitimate state interest, the May resolution cannot
stand as written.

                          III.

    We reverse the decision of the district court. In
light of our holding that the May resolution cannot stand
as written, no injunctive relief is necessary.

    A true copy.

        Attest.

             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            19